United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.H., Appellant
and
U.S. POSTAL SERVICE, LANCASTER
PROCESSING & DISTRIBUTION CENTER,
Lancaster, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1375
Issued: March 25, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JURISDICTION
On May 20, 2013 appellant, through her attorney, filed a timely appeal from a
February 19, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly reduced appellant’s compensation benefits based
on her capacity to earn wages in the constructed position of customer service representative.
On appeal, counsel contends that the constructed position is not medically or vocationally
suitable. He states that the physical requirements of the position exceed appellant’s physical
restrictions. Counsel further states that appellant does not have a general educational diploma
(GED) and the vocational rehabilitation counselor stated that this would limit the number of
available positions.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on June 19, 2006 appellant, then a 59-year-old clerk, sustained a
sprain, rotator cuff injury and aggravation of tendinitis of the right shoulder as a result of lifting
heavy sacks at work.2 It authorized right shoulder arthroscopy with arthroscopic repair of`
biceps tendinitis, subacromial decompression, debridement of a partial thickness rotator cuff tear
and open distal clavicle excision performed on November 15, 2006. On January 3, 2007
appellant returned to full-time, modified-duty work at the employing establishment. OWCP
authorized additional open repair of the right rotator cuff performed on May 1, 2007. In a
December 5, 2007 decision, it accepted that on October 22, 2007 appellant sustained a
recurrence of disability causally related to her June 19, 2006 employment injuries.
On July 29, 2010 appellant declined the employing establishment’s offer of modified
duty, contending that the position did not meet the restrictions set forth by her attending
physician. On August 4, 2010 the employing establishment advised her that there was no work
available.
In a March 11, 2011 medical report, Dr. Michael W. Gish, an attending Board-certified
orthopedic surgeon, advised that appellant could perform sedentary work with permanent
restrictions which included no repetitive gripping, squeezing or pulling; no frequent reaching
above countertop level with either shoulder; occasional reaching above shoulder level; frequent
lifting not exceeding five pounds at countertop level and occasional lifting not exceeding two
pounds above shoulder level.
By letter dated June 21, 2011, OWCP accepted that on August 4, 2010 appellant
sustained a recurrence of disability.
On September 28, 2011 OWCP referred appellant for vocational rehabilitation services.
Appellant met with a vocational rehabilitation counselor on October 11, 2011. The vocational
rehabilitation counselor noted that appellant did not have a GED and had severe lifting
restrictions which would greatly limit the number of appropriate positions available to her. She
planned to request a waiver for vocational testing as appellant had basic computer knowledge,
was able to type and presented herself well which would be beneficial in procuring a position
perhaps dealing with the public. The vocational rehabilitation counselor stated that vocational
testing would not present any further information to assist her in determining suitable positions
within appellant’s abilities and educational background. On November 9, 2011 she determined
that appellant could be reemployed as a customer service representative or receptionist. The
duties of the customer service representative position listed in the Department of Labor’s
Dictionary of Occupational Titles required interviewing applicants; recording the interview
information into a computer; soliciting the sale of new or additional services; and adjusting
complaints or referring complaints to designated departments. This job was classified as
2

In a prior claim assigned File No. xxxxxx772, OWCP accepted that appellant sustained a rotator cuff sprain and
impingement syndrome of the left shoulder. It combined this claim and the instant claim assigned File No.
xxxxxx644 into a master claim assigned File No. xxxxxx644. In an April 28, 2009 decision, OWCP granted
appellant a schedule award for 21 percent impairment of the right upper extremity and 13 percent impairment of the
left upper extremity, totaling a 34 percent bilateral upper extremity impairment.

2

sedentary with no climbing, balancing, stooping, kneeling, crouching, crawling, feeling, tasting,
smelling, far acuity, depth perception, color vision or field of vision. The position required
occasional reaching, handling and near acuity, frequent fingering and accommodation, and
constant talking and hearing. The strength level was listed as sedentary, which involved
occasional lifting up to 10 pounds. The vocational rehabilitation counselor determined that
appellant would meet the specific vocational preparation in six months to one year. She noted
that many customer service representative positions were entry level with basic computer
knowledge. The vocational rehabilitation counselor made an illegible statement about what
occurs with a lack of experience. She determined that the job was performed in sufficient
numbers to be reasonably available within appellant’s commuting area. The vocational
rehabilitation counselor noted that expected growth for the position was 6.6 percent between
2008 and 2018. There were 21 openings due to growth and 88 openings due to replacement.
The yearly wages for an entry level position was $23,290.00.
By letter dated June 15, 2012, OWCP proposed to reduce appellant’s compensation
benefits based on her capacity to earn wages as a customer service representative.
In a July 16, 2012 decision, OWCP finalized the June 15, 2012 proposed decision based
on her capacity to earn wages as a customer service representative. It applied the principles
identified in Albert C. Shadrick,3 finding a new wage-earning capacity of 43 percent and
accordingly reduced her compensation.
On July 19, 2012 appellant, through her attorney, requested an oral hearing before an
OWCP hearing representative. By letter dated November 28, 2012, she requested a review of the
written record in lieu of an oral hearing and submitted additional medical evidence.
In a work capacity evaluation dated December 5, 2012, Dr. Gish revised his prior
restrictions to no reaching or reaching above the shoulder and lifting no more than five pounds.
He also restricted her to operating a motor vehicle at work for no more than four hours a day.
In a February 19, 2013 decision, an OWCP hearing representative affirmed the July 16,
2012 decision. The hearing representative found that the medical and factual evidence of record
established that the selected customer service representative job was medically and vocationally
suitable for appellant and represented her loss of wage-earning capacity.
LEGAL PRECEDENT
Section 8115 of FECA4 provides that wage-earning capacity is determined by the actual
wages received by an employee if the earnings fairly and reasonably represent his or her wageearning capacity. If the actual earnings do not fairly and reasonably represent wage-earning
capacity or the employee has no actual earnings, her wage-earning capacity is determined with
due regard to the nature of her injury, the degree of physical impairment, her usual employment,
her age, her qualifications for other employment, the availability of suitable employment and
3

5 ECAB 376 (1953); 20 C.F.R. § 10.403(d).

4

5 U.S.C. §§ 8101-8193, 8115.

3

other factors or circumstances which may affect her wage-earning capacity in her disabled
condition.
When OWCP makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to a vocational rehabilitation counselor authorized
by OWCP for selection of a position, listed in the Department of Labor’s Dictionary of
Occupational Titles or otherwise available in the open market, that fits that employee’s
capabilities with regard to her physical limitations, education, age and prior experience. Once
this selection is made, a determination of wage rate and availability in the open labor market
should be made through contact with the state employment service or other applicable service.
Finally, application of the principles set forth in Shadrick5 will result in the percentage of the
employee’s loss of wage-earning capacity. The basic rate of compensation paid under FECA is
66 2/3 percent of the injured employee’s monthly pay.6
ANALYSIS
OWCP accepted that appellant sustained a sprain, rotator cuff injury and aggravation of
tendinitis of the right shoulder while in the performance of duty on June 19, 2006 and authorized
right shoulder surgeries. In the March 11, 2011 report, Dr. Gish, an attending physician, found
that appellant could perform sedentary work with permanent restrictions that included no
repetitive gripping, squeezing or pulling; no frequent reaching above countertop level with either
shoulder; occasional reaching above shoulder level; frequent lifting of no more than five pounds
at countertop level; and occasional lifting of no more than two pounds above shoulder level.
Based upon Dr. Gish’s March 11, 2011 report, OWCP referred appellant for vocational
rehabilitation. The Board finds that OWCP properly referred her to vocational rehabilitation as
appellant was no longer totally disabled due to her employment-related injuries.
The Board finds, however, that OWCP failed to meet its burden of proof to reduce
appellant’s compensation based on the constructed position of customer service representative.
The issue of whether appellant has the physical ability to perform a selected position is primarily
a medical question that must be resolved by the medical evidence.7 In his March 11, 2011
report, Dr. Gish indicated that appellant could perform a sedentary position and noted restrictions
which included no repetitive gripping, squeezing or pulling; no frequent reaching above
countertop level with either shoulder; occasional reaching above shoulder level; frequent lifting
not exceeding five pounds at countertop level; and occasional lifting not exceeding two pounds
above shoulder level. Based on these restrictions, the rehabilitation counselor found the position
of customer service representative to be suitable on November 9, 2011. However, on
December 5, 2012 Dr. Gish modified these restrictions to include no reaching, no reaching above
the shoulder, no operating a motor vehicle more than four hours, no repetitive movements of the
elbow, and no pushing, pulling and lifting more than five pounds. The position requirement of

5

Supra note 3; 20 C.F.R. § 10.403.

6

Karen L. Lonon-Jones, 50 ECAB 293 (1999).

7

See Maurissa Mack, 50 ECAB 498 (1999); Robert Dickinson, 46 ECAB 1002 (1995).

4

occasional lifting up to 10 pounds contradicts these revised restrictions.
customer service representative exceeded appellant’s physical restrictions.

The position of

Based on the evidence of record, the Board finds that OWCP has not established that the
constructed position of customer service representative is medically suitable. Therefore, it failed
to meet its burden of proof to reduce appellant’s wage-loss compensation.8
CONCLUSION
The Board finds that OWCP improperly reduced appellant’s compensation based on its
finding that she had the capacity to perform the constructed position of customer service
representative.
ORDER
IT IS HEREBY ORDERED THAT the February 19, 2013 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: March 25, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.8d (October 2009); see also William H. Woods, 51 ECAB 619 (2000).

5

